DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somanathapura Ramanna (US 2018/0301842).
Claim 1: Ramanna discloses a hermaphroditic connector (20), comprising: an inner shell component (38)  comprising an elongated inner half-shell segment (38, Fig 7); a first tine support plate (36, Fig 6 ) mounted to the inner shell component; and one or more first tines (80, Fig 6) that rest on the first tine support plate (36), the one or more first tines having a first curved profile (Fig 5) while the hermaphroditic connector and a second connector (20’) are unmated, wherein while the hermaphroditic connector and the second connector are mated, the one or more first tines electrically connect with one or more second tines (80’) of the second connector, and the one or more first tines and the one or more second tines are pressed together between the first tine support plate and a second tine support plate (36’) of the second connector causing the one or more first tines to deform to a second curved profile that is flattened relative to the first curved profile (paragraph 0049).  
Claim 11: Ramanna discloses a tine (80), of the one or more first tines, comprises one or more discontinuities (Fig 5) along a curved profile of the tine, and the one or more discontinuities comprise at least one of a bend (102), a bump, or a point.  
Claim 12: Ramanna discloses a hermaphroditic connector (Fig 20), comprising: a first tine support plate (36, Fig 6) attached to an inner half-shell segment (38, Fig 2) of an inner shell component (30, Fig 3); and one or more first electrically conductive tines (80) that at least partially rest on the tine support plate (36), wherein the one or more first electrically conductive tines have a first curved profile (Fig 21); while the hermaphroditic connector is engaged with a second connector (20’), the one or more first electrically conductive tines are deformed to a second curved profile in response to pressure applied by the first tine support plate and a second tine support plate (120’) of the second connector, and the second curved profile is flattened relative to the first curved profile (paragraph 0049).  
Claim 13:  Ramanna discloses an outer shell component (38’) attached to the inner shell component (38) by a spring force (at 42, 42’), wherein the outer shell component comprises an outer half-shell segment that forms a tunnel with the inner half-shell segment of the inner shell component, and the first tine support plate at least partially resides within the tunnel (Fig 23).
Claim 18: Ramanna discloses a connector system, comprising: a first hermaphroditic connector (20) configured to engage (Fig 23) with a second hermaphroditic connector (20’), wherein the first hermaphroditic connector comprises first conductive tines (80) disposed on a first tine support plate (at 36, Fig 6) located within the first hermaphroditic connector (Fig 10), the first tine support plate is disposed .

Allowable Subject Matter
Claims 2-10, 14-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claims 2-10, allowability resides, at least in part, with the prior art not showing or fairly disclosing an outer shell held to the inner shell by a spring force and one or more latching teeth are formed on two downward-facing edges, in combination with all the remaining limitations of the base claim.
Regarding claims 14-17, allowability resides, at least in part, with the prior art not showing or fairly disclosing one or more latching teeth formed on each of two opposite 
Regarding claims 19-20, allowability resides, at least in part, with the prior art not showing or fairly disclosing three or more contact points along a length of the first tine, in combination with all the remaining limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and disclose hermaphroditic connectors. US 9634417, US 5857867, US 3594695, US 9437961 and US 20140295681 disclose tines on an inner shell. US 20180198227 and US 5098311 disclose redundant contact points. US 6881084 discloses a boot. US 4737118 and US 20150079829 disclose latching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MILAGROS JEANCHARLES/Examiner, Art Unit 2833         


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833